Case 1:20-cr-20117-RNS Document 27 Entered on FLSD Docket 04/24/2020 Page 1 of 2



                            United States District Court
                                      for the
                            Southern District of Florida

   United States of America,             )
   Plaintiff                             )
                                         )
   v.                                    ) Criminal Case No. 20-20117-CR-Scola
                                         )
   Felix Manuel Fernandez-Flaquer,       )
   Defendant.                            )

               Order Denying Appeal of Pretrial Detention Order
         Now before the Court is the Defendant Felix Manuel Fernandez-Flaquer’s
  motion to revoke the detention order, in which the Defendant asks this Court to
  overturn the Magistrate Judge’s decision that he be detained before trial. On
  April 23, 2020, the Court conducted a hearing on this motion. After considering
  the written submissions, the arguments of counsel, the record, and the relevant
  legal authorities, the Court denies the Defendant’s motion (ECF No. 22).
         On February 27, 2020, the Government indicted Fernandez-Flaquer with
  three counts of conspiracy to distribute controlled substances, and, if convicted,
  Fernandez-Flaquer faces approximately 20 to 25 years in prison. (Indictment,
  ECF No. 3.) On March 6, 2020, Magistrate Judge Goodman entered a Detention
  Order in this case, finding that Fernandez-Flaquer is a flight risk and therefore
  must be detained before trial. (Detention Order, ECF No. 11 at 3.) Fernandez-
  Flaquer argues that Magistrate Judge Goodman’s detention order should be
  revoked because the evidence against him was provided by cooperating
  defendants who may be unreliable and is uncorroborated. (ECF No. 22 at 6.) He
  argues that “new” evidence rebuts the Government’s case. (Id. at 8.) And, finally,
  Fernandez-Flaquer argues that he should be released because his hypertension
  puts him at a greater risk of the effects of Covid-19. (Id. at 14.) The Court does
  not agree with these arguments for several reasons.
         First, Judge Goodman already considered and rejected the Defendant’s
  argument that all of the evidence against him is unreliable because it comes from
  cooperating defendants. Second, his extensive travel history to and from Florida
  (two to three times per year since 2010), and that many of these trips coincide
  with the arrival of shipments of cocaine, corroborate the cooperating defendants’
  statements. Third, the “new” evidence presented by the Defendant—such as his
  tax returns showing that he had a job in the United States or his passport
  showing when he entered and exited the United States—was known to the
Case 1:20-cr-20117-RNS Document 27 Entered on FLSD Docket 04/24/2020 Page 2 of 2



  Defendant at the time of his initial detention hearing. In fact, when initially
  asked, he lied to agents about his employment and contacts in the United States.
  His initial lies do not render the information “new.” Fourth, none of the evidence
  presented to the Court rebuts the Government’s evidence that he traveled to the
  United States, in part, to distribute controlled substances because he could
  have, for example, overseen the distribution of a shipment of cocaine on the same
  trip that he attended a baseball game with his daughter. Fifth, with regards to
  the concerns with Covid-19, virtually every person over the age of 50 has some
  health condition that could conceivably put that person at a greater risk of
  succumbing to the coronavirus, but this does not entitle every inmate over 50 to
  be released. Attorney General William Barr’s memo urging the release of
  particularly vulnerable inmates is not a get-out-of-jail-free card for every
  incarcerated person. Therefore, his argument that his hypertension entitles him
  to pretrial release is misplaced.
         The Court finds that the Magistrate Judge’s factual findings are supported,
  and the Magistrate Judge’s legal conclusions are correct. Specifically, the
  following critical facts convince this Court to affirm the Magistrate Judge’s
  detention order: (1) Fernandez-Flaquer is a citizen of the Dominican Republic;
  (2) he spends most of his time in the Dominican Republic; (3) he has family and
  friends in the Dominican Republic; (4) he conducts business in the Dominican
  Republic; (5) the evidence against him is quite strong; and (6) if convicted,
  Fernandez-Flaquer faces a significant sentence which creates a great incentive
  to flee.
         The Court affirms and adopts the Magistrate Judge’s detention order
  (ECF No. 11) and denies Fernandez-Flaquer’s motion for revocation of detention
  order (ECF No. 22).
        Done and ordered at Miami, Florida, on April 23, 2020.


                                              ________________________________
                                              Robert N. Scola, Jr.
                                              United States District Judge
